

116 HR 4618 RH: Medicare Hearing Act of 2019
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 302116th CONGRESS2d SessionH. R. 4618[Report No. 116–326, Parts I and II]IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Mrs. McBath (for herself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedDecember 6, 2019Reported from the Committee on Ways and Means with an amendmentStrike out all after the enacting clause and insert the part printed in italicJanuary 24, 2020Additional sponsors: Ms. Castor of Florida, Mr. Cuellar, Ms. Norton, Mr. Higgins of New York, and Mr. WelchJanuary 24, 2020Reported from the Committee on Energy and Commerce, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printedFor text of introduced bill, see copy of bill as introduced on October 8, 2019A BILLTo amend title XVIII of the Social Security Act to provide coverage for certain hearing items and
			 services under part B of the Medicare program.
	
 1.Short titleThis Act may be cited as the Medicare Hearing Act of 2019. 2.Providing coverage for hearing care under the Medicare program (a)Provision of aural rehabilitation and treatment services by qualified audiologistsSection 1861(ll)(3) of the Social Security Act (42 U.S.C. 1395x(ll)(3)) is amended by inserting (and, beginning January 1, 2022, such aural rehabilitation and treatment services) after assessment services.
			(b)Coverage of hearing aids
 (1)Inclusion of hearing aids as prosthetic devicesSection 1861(s)(8) of the Social Security Act (42 U.S.C. 1395x(s)(8)) is amended by inserting , and including hearing aids furnished on or after January 1, 2022, to individuals diagnosed with profound or severe hearing loss before the semicolon at the end.
 (2)Payment limitations for hearing aidsSection 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended by adding at the end the following new paragraph:
					
 (6)Limitations for hearing aidsPayment may be made under this part with respect to an individual, with respect to hearing aids furnished on or after January 1, 2022—
 (A)not more than once during any 5-year period; (B)only for types of such hearing aids that are not over-the-counter hearing aids (as defined in section 520(q)(1) of the Federal Food, Drug, and Cosmetic Act) and that are determined appropriate by the Secretary; and
 (C)only if furnished pursuant to a written order of a physician or qualified audiologist (as defined in section 1861(ll)(4)(B))..
				(3)Application of competitive acquisition
 (A)In generalSection 1834(h)(1)(H) of the Social Security Act (42 U.S.C. 1395m(h)(1)(H)) is amended— (i)in the header, by inserting and hearing aids before the semicolon;
 (ii)by inserting and of hearing aids described in paragraph (2)(D) of such section, after 2009,; and (iii)in clause (i), by inserting or such hearing aids after such orthotics.
						(B)Conforming amendment
 (i)In generalSection 1847(a)(2) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)) is amended by adding at the end the following new subparagraph:
							
 (D)Hearing aidsHearing aids for which payment would otherwise be made under section 1834(h).. (ii)Exemption of certain items from competitive acquisitionSection 1847(a)(7) of the Social Security Act (42 U.S.C. 1395w–3(a)(7)) is amended by adding at the end the following new subparagraph:
							
 (C)Certain hearing aidsThose items and services described in paragraph (2)(D) if furnished by a physician or other practitioner (as defined by the Secretary) to the physician’s or practitioner’s own patients as part of the physician’s or practitioner’s professional service..
						(4)Inclusion of audiologists as certain practitioners to receive payment on an assignment-related
 basisSection 1842(b)(18)(C) of the Social Security Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:
					
 (vii)With respect to 2022 and each subsequent year, a qualified audiologist (as defined in section 1861(ll)(4)(B))..
 (c)Exclusion modificationSection 1862(a)(7) of the Social Security Act (42 U.S.C. 1395y(a)(7)) is amended by inserting (except such hearing aids or examinations as described in and otherwise allowed under section 1861(s)(8)) after hearing aids or examinations therefor.
 3.Implementation fundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t) to the Centers for Medicare & Medicaid Services Program Management Account for the period of 2020 through 2024 of such sums as may be necessary for purposes of implementing the amendments made by section 2.
		4.Report
 (a)ReportNot later than the date that is 2 years after the date of the enactment of the Medicare Hearing Act of 2019, the Inspector General of the Department of Health and Human Services shall— (1)determine the feasibility of qualified audiologists (as defined in paragraph (4)(B) of 1861(ll) of the Social Security Act (42 U.S.C. 1395x(ll))) furnishing audiology services (as defined in paragraph (3) of such section) to individuals entitled to benefits under part A of title XVIII of such Act (42 U.S.C. 1395c et seq.) and enrolled for benefits under part B of such title (42 U.S.C.1395j et seq.) without such individuals being referred by a physician (as defined in section 1861(r) of such Act (42 U.S.C. 1395x(r))) or practitioner (as described in section 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18)(C))) to qualified audiologists; and
 (2)submit to the Secretary of Health and Human Services a report on the feasibility of the referral described in paragraph (1) and any program integrity or overutilization concerns with respect to such referral.
 (b)RegulationsThe Secretary of Health and Human Services may promulgate regulations to allow qualified audiologists to furnish audiology services without a referral from a physician or practitioner, consistent with the findings submitted to the Secretary pursuant to subsection (a)(2).
			
		January 24, 2020
		Reported from the Committee on Energy and Commerce, committed to the Committee of the Whole House on the State of the Union, and ordered to be
			 printed